IN RE: Paul, Mark Wayne; — Defendants); Applying for Supervisory and/or Remedial Writs; Parish of Calcasieu 14th Judicial District Court Div. “A” Number 3366-98; to the Court of Appeal, Third Circuit, Number 99 00446
Granted. The ruling of the trial court of March 19, 1999 on defendant’s Motion to Admit Evidence is vacated and set aside. The trial court is ordered to allow defendant to testify as to his prior sexual behavior with the victim at trial.
*628KIMBALL, J. not on panel.
TRAYLOR and KNOLL, JJ. would deny the writ.